Citation Nr: 0534364	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include a compression fracture at L1-L2.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia that denied 
entitlement to service connection for a low back disorder 
with a compression fracture at L1-L2 and right ear hearing 
loss.  The veteran filed timely appeals of these 
determinations to the Board.

When this case was previously before the Board in December 
2003, it was remanded for further development and 
adjudication.  This having been completed, the case is again 
before the Board.


FINDINGS OF FACT

1.  The veteran's low back disorder, to include a compression 
fracture at L1-L2, is not related to an in-service disease or 
injury.

2.  The veteran's right ear hearing loss is not related to an 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  A low back disorder, to include a compression fracture at 
L1-L2, was not incurred in or aggravated by service; and it 
cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in February 
2001, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  And the veteran was invited to 
send evidence relevant to his claim to VA.  

By way of October 2000 and June 2001 rating decisions, an 
April 2002 Statement of the Case, and a July 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well VA's letters 
to the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim only 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
second rating decision in June 2001, prior to the April 2002 
Statement of the Case and the July 2005 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the appellant's service 
records, post-service medical records, VA examinations in 
connection with his claims, and statements submitted by the 
veteran and his representative in support of his claims.  
This matter was also previously remanded for additional 
development and adjudication.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  A low back disorder, to include a compression fracture at 
L1-L2.

In this case, the veteran has been diagnosed with lumbago and 
chronic low back strain.  The veteran has been found to have 
broad-based moderate sized disc protrusion to the left at L4-
5, degenerative spinal stenosis and old compression fractures 
of T1, L1 and L2, as well as multiple levels of disc bulging 
and degeneration.  Therefore, although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion on evidence that concerns whether this 
condition had its onset during service or within one year of 
service.  

In this case, the veteran contends that his back condition is 
the result of injuries sustained in a July 1967 motorcycle 
accident and a December 1967 motor vehicle accident.  The 
veteran's service medical records indicate that the veteran 
was involved in an automobile accident in December 1967.  A 
December 13, 1967 treatment noted states that the veteran was 
driving off post when a tire blew and he ran into a ditch.  
The veteran was treated for abrasions to his left face and a 
bruised nose.  There is also a June 1967 treatment note that 
indicates that the veteran was involved in some kind of 
accident.  It was noted that he "slipped on wet grass about 
1930, 4 June 67", and sustained some swelling and pain about 
the second left rib near the sternum and abrasions to the 
right anterior chest.  The service records do not indicate 
that the veteran's back was injured in either incident, and 
upon separation, the veteran did not note any problems with 
his back and denied any significant illnesses, injuries or 
operations.  The veteran's separation examination indicated 
that the veteran's back was "normal."  

Post service records include an October 1978 application for 
workmen's compensation indicating that the veteran strained 
his lower back moving a copy machine while working for the 
Charleston Cash Register Company.  He was diagnosed with 
lumbosacral strain.  In addition, a July 1995 report of the 
veteran's private physician indicated that, while the veteran 
was a service technician for computers, he fell over a 
broomstick while at work in mid-February 1995.  He landed on 
his buttocks and felt immediate pain involving his lower 
back.  The veteran reported to the physician that he had 
problems with his back since that time.  He denied any 
previous injuries to his back and denied any previous motor 
vehicle accidents or falls from heights.  The physician noted 
that x-rays taken in February 1995 appeared to show a 
compression fracture involving L1 and perhaps L2.  X-rays 
taken in October 1995 confirmed compression fractures to L1-2 
and also found minimal central and left herniation T8/T9, 
disc bulge with minimal stenosis at L3/L4, and moderate 
central and left herniations with associated stenosis at 
L4/L5.  

In November 2004, the veteran was afforded a VA examination 
in connection with his claim.  The examiner noted that the 
veteran's claims file was available and was reviewed prior to 
the examination. The examination noted the veteran's 
motorcycle accident in the summer of 1967.  The veteran 
reported to the examiner that he was riding a motorcycle in a 
field and went into a dip in wet grass.  He gave the 
motorcycle some gas and went up the dip quite high.  The 
veteran reported that the motorcycle flipped backwards and 
landed on top of him on his chest.  The veteran stated that 
when he went to the hospital, he did not feel that he was 
properly evaluated, since no x-rays were taken at the time 
and because he walked in on his own power.  He was given 
approximately two weeks off of work.  During the examination, 
the veteran also reported post-service injuries to his back.  
He reported a swimming accident in 1969 in which he fractured 
cervical vertebrae C5 and C6.  The veteran also indicated 
that he fell in a restaurant 8-10 years prior to the 
examination.  The examiner also noted that service records 
from the veteran's service in the Army Reserves from 
September 1976 indicated that the veteran answered "no" to 
any sort of recurrent back injuries, listing only a broken 
arm.  And the examiner also observed that the veteran's 
claims file contained a notation from August 1978 where the 
veteran was seen for low back strain and covered under 
Workman's Compensation.  Finally, a medical treatment note 
from February 1995 indicated that the veteran fell at work.  
This note indicated that the veteran denied any previous  
injury to his back and denied any previous motor vehicle 
accidents or falls.  Upon physical examination, the veteran 
was found to have low back pain with some radiation to the 
right leg going down to the ankle.  The veteran stated that 
occasionally his left leg will go numb.  While the veteran 
stated that this pain started n the 1960's, the examiner 
reflected that the veteran's record indicates that these 
complaints began more recently, since February 1995.  The 
examiner diagnosed the veteran with lumbago and chronic low 
back strain.  The veteran was found to have broad-based 
moderate sized disc protrusion to the left at L4-5, 
degenerative spinal stenosis and old compression fractures of 
T1, L1 and L2, as well as multiple levels of disc bulging and 
degeneration.  With regard to whether the veteran's low back 
condition began in service or within one year of service, the 
examiner stated that "I do not feel that it is very likely 
that it is attributable to his military service.  It is more 
likely related to other injuries, most likely the one 
sustained at work in 1995."  The examiner noted that 
arthritis was present in the veteran's low back, but stated 
that "it is not likely that it manifested itself within a 
year of separation."  

In November 2004, the VA examiner added to her report noting 
x-ray impressions of remote superior horizontal plate 
compression fractures T12, more severe at the level of L1 and 
with the findings most severe at the level of L2.  In 
addition, degenerative disc disease posteriorly L12- and L5-
S1 and minimally at L4-5 were noted.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's low back 
disability is related to a disease or injury in service.  The 
veteran's service medical records, while indicating that the 
veteran may have been involved in as many as two accidents, 
do not contain any evidence that the veteran injured his back 
in these accidents, nor are there any other complaints of or 
treatment for a back condition while in the service.  Upon 
discharge, the veteran's back was noted to be normal.  In 
addition, the November 2004 VA examiner, while noting the 
possible accidents in service, did not relate his condition 
to these events.  Rather, the VA examiner found that the 
veteran's low back condition was likely the result of back 
injuries sustained after he was discharged from the service.  
While the veteran may feel that his condition is related to 
his in service accidents, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his condition with 
his active duty service, there is no basis upon which to 
establish service connection.  Service connection for the 
veteran's low back must therefore be denied.  

B.  Right ear hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In November 2004, the veteran was afforded a VA examination 
to determine the extent and etiology of any right ear hearing 
loss found to be present.  The examiner conducted an 
audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
100
85

Speech recognition score revealed 92% in the veteran's right 
ear and he was diagnosed with mild to severe sensorineural 
hearing loss above 1500 Hz. 

Based on the foregoing, it is clear that the veteran 
currently suffers right ear hearing loss for VA purposes.  
Therefore, the Board will focus its discussion on evidence 
that concerns whether the veteran's condition is related to 
or its onset during his period of active duty service.  

Here, the veteran contends that he was exposed to acoustic 
trauma in service that has affected the hearing in his right 
ear.  Specifically, in a November 2004 VA examination, the 
veteran stated that he was exposed to an M14 rifle going off 
close to his right ear at Fort Knox during a night training 
exercise.  He wore no hearing protection.  In addition, the 
veteran stated that he was a helicopter arms repairman and 
instructor and was therefore constantly exposed to arms fire 
on the job.  He indicated that he wore hearing protection 
only part of the time during these activities.  After 
service, the veteran reported that he worked one year for a 
capacitor monitor and then worked in a computer business for 
thirty years.  Neither occupation was described as noisy.  He 
did, however, engage in recreational hunting.  During the 
examination, the examiner noted that the veteran's service 
medical records indicated that the veteran had normal hearing 
in his right ear upon induction into the service and upon 
separation.  A family history of hearing loss (mother and 
grandmother) was also noted.  After examining the veteran and 
his claims file, the examiner found "no suggestion or 
evidence of military related hearing loss."  Explaining 
further, the examiner found that the veteran has "[c]hronic 
right otitis media with effusion and has reasons for 
sensorineural hearing loss including family history, 
cardiovascular disease and elevated cholesterol. ... Patient's 
separation physical 12/12/67 has a audiogram that showed 
normal right sided hearing and [the veteran] checked "no" 
to the hearing loss question on the form. ... A significant 
portion of his current hearing loss in right ear is unrelated 
to noise and is secondary to middle ear effusion."

In light of the foregoing, the Board must deny the veteran's 
claim.  Although the Board does not doubt the veteran's 
sincerity in believing that his condition is a result of in-
service noise exposure, the Board notes that, as a layperson, 
the veteran is not by law competent to offer such a diagnosis 
or suggest a possible medical etiology for his condition; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the evidence of record is against a finding 
that the veteran's current condition is related to his 
service.  And, without medical evidence linking his right ear 
hearing loss with active duty service, there is no basis upon 
which to establish service connection.  Service connection 
for right ear hearing loss must therefore be denied.  


ORDER

1.  Service connection for a low back disorder, to include a 
compression fracture at L1-L2, is denied.

2.  Service connection for right ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


